Per Curiam.
This matter came before this court on a petition for certiorari to review the action of the Superior Court for King County, sitting as a juvenile court, in committing an 11-year-old Negro boy to the custody of the Department of Institutions of the state of Washington.
The contention of the petitioner is that the trial court acted arbitrarily and capriciously in committing the juvenile, contrary to the recommendation of the court’s professional advisers, and without stating its reasons therefor. At the oral argument, the court was informed that the juvenile petitioner has been returned to his family and has been released from all restraints and disabilities of probation.
RCW 13.04.240 provides: “An order of court adjudging a child delinquent . . . shall in no case be deemed a conviction of crime.” And by RCW 13.04.230, the probation officer’s investigation record and report shall be withheld from public inspection, except by a special order of the court. Such record shall be kept as an unofficial record and may be destroyed at the discretion of the court.
The only useful purpose to be served by an opinion in this case would be the furnishing of a guide for the future conduct of juvenile proceedings. That guide is to be found *110in the Juvenile Court Rules, RCW vol. 0, and particularly rule 5.3.
Since the juvenile has been returned to his home and all proceedings terminated, the case is moot and the appeal is hereby dismissed.